Citation Nr: 0926547	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for nephropathy, to 
include as secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.

4.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran failed, without apparent 
cause, to appear for a scheduled hearing in April 2009.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2008).

Although the RO adjudicated the diabetic retinopathy claim on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
as to this matter as whether new and material evidence has 
been submitted to reopen the claim for service connection.

The issues of entitlement to service connection for 
hypertension and hypertensive heart disease, both secondary 
to diabetes mellitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal decision was obtained.

2.  An October 2002 rating decision denied entitlement to 
service connection for diabetic retinopathy; the Veteran was 
notified but did not appeal.

3.  Evidence added to the record since the October 2002 
rating decision is cumulative or redundant of the evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim, inasmuch as there has never been a 
diagnosis of diabetic retinopathy.

4.  A present nephropathy disability is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence was not submitted and the claim 
for entitlement to service connection for diabetic 
retinopathy may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Nephropathy incurred in or aggravated by active service 
or as a result of a service-connected disability is not 
shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in September 2006.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the September 2006 letter.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Although the September 2006 
correspondence did not specifically address the prior denial 
of service connection for diabetic retinopathy, the Veteran 
was adequately informed of the information necessary to 
substantiate his claim as to this matter over the course of 
the appeal.  In fact, it is the absence of evidence of a 
present diagnosis or demonstrable disability that continues 
to be the reason for denial of the Veteran's claim and 
additional notice as to this matter could have no reasonable 
affect.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 2002 rating decision the RO denied entitlement 
to service connection diabetic retinopathy.  It was noted 
that the evidence of record demonstrated no present diabetic 
retinopathy disability.  The Veteran did not appeal and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

The evidence added to the record since the October 2002 
rating decision included statements from the Veteran 
reiterating his claim and VA treatment records.  Although a 
July 2006 VA eye examination report noted mild bilateral 
background retinopathy, treatment reports dated in October 
2006, December 2006, July 2007, and December 2007 found no 
evidence of diabetic retinopathy.  VA examination in October 
2006 also found no evidence of diabetic retinopathy.  

Based upon a comprehensive review, the Board finds the 
evidence added to the record since the October 2002 rating 
decision is cumulative or redundant of the evidence of record 
and does not raise a reasonable possibility of substantiating 
the claim.  There is no competent or probative evidence 
demonstrating that the Veteran has a present diabetic 
retinopathy disability.  Therefore, the claim for entitlement 
to service connection may not be reopened.  

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2008).  VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

The Federal Circuit has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service medical records are negative for complaint, 
diagnosis, or treatment for nephropathy.  The Veteran's May 
1971 separation examination revealed no signs or symptoms of 
nephropathy.  

VA examination in October 2006 found no evidence of 
nephropathy.  It was noted that he had a normal creatinine, 
had no proteinuria, and had no albumin in his urine.  In 
statements in support of his claims the Veteran asserted that 
he had nephropathy, as a result of diabetes mellitus.  

Based upon the evidence of record, the Board finds that 
nephropathy is not shown by the evidence of record.  The 
October 2006 VA medical opinion in this case is persuasive.  
This opinion was shown to have been provided based upon 
thorough examinations of the Veteran and review of the 
evidence of record.  In short, the Veteran simply does not 
have nephropathy.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, he is not qualified to make a 
medical determination that he has nephropathy.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for diabetic 
retinopathy; the appeal is denied.

Entitlement to service connection for nephropathy, to include 
as secondary to service-connected type II diabetes mellitus, 
is denied.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

The Veteran is seeking entitlement to service connection for 
hypertensive heart disease and service connection for 
hypertension.  In this regard, during a October 2006 VA 
medical examination, the examining physician opined that 
hypertension was not secondary to the service connected 
diabetes mellitus.  He indicated that hypertension associated 
with diabetes mellitus presented with microalbuminuria, which 
the Veteran did not have.  However, the physician neglected 
to indicate whether the diabetes mellitus aggravated the 
hypertension or hypertensive heart disease.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, a medical determination must be made 
concerning the issue of aggravation of the hypertensive heart 
disease and/or hypertension by the diabetes mellitus.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for hypertension and/or 
hypertensive heart disease since 2006.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
cardiovascular  examination to determine 
whether the hypertensive heart disease 
and/or hypertension are aggravated by the 
service connected diabetes mellitus.  The 
claims folder should be made available to 
the physician for review before the 
examination.  The physician should review 
the medical articles submitted by the 
Veteran and comment as to the 
applicability of the articles to the 
present claim.  Following examination of 
the Veteran, a review of the claims 
folder and associated medical articles, 
the physician is to provide and opinion 
as to whether it is at least as likely as 
not that the service connected diabetes 
mellitus causes or aggravates the 
hypertensive heart disease and/or 
hypertension.  Sustainable reasons and 
bases are to be provided with the 
opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


